Mr. Justice Goodwin delivered the opinion of the court. Abstract of the Decision. 1. Principal and agent—what is competent evidence of knowledge "by principal of invasion of exclusive territory. In an action to recover damages for breach of a contract giving plaintiff exclusive agency for the sale of defendants’ goods in a certain territory, a telegram by plaintiff to defendants stating that a certain party was selling samples of the goods in such territory and that plaintiff would expect protection, held to be competent evidence that defendants had notice of the activities of such party. 2. Damages, § 66*—what is measure of for breach of contract for exclusive agency. In an action to recover damages for breach of a contract giving plaintiff the exclusive agency for the sale of defendants’ goods in a certain territory, the value of the contracts lost to plaintiff by the breach, held to be the measure of damages. 3. Instructions, § 98*—when proper on weight given testimony of interested party. An instruction that in weighing the testimony of one of the parties to the action the jury have the right to take into consideration the fact that he was a party to and interested in the result of the action, held proper where the other party to the action had not testified. 4. Principal and agent—what constitutes binding contract of exclusive agency for sale of goods. An offer by plaintiff to sell defendants’ goods if given an exclusive agency for a certain territory and defendants’ written acceptance of such offer, and the purchase by plaintiff of such goods and plaintiff’s efforts in promoting their sale, held to create a binding and enforceable contract, in an action to recover damages for a breach of such contract. 5. Damages, § 179*—what is competent evidence in action by agent for breach of contract of exclusive agency. In an action to recover damages for the breach of a contract giving plaintiff the exclusive agency for the sale of defendants’ goods in a certain territory, the price lists of defendants, the amount of plaintiff’s bid on a certain prospective sale of such goods, and a computation as to the net cost of their delivery on such sale, held competent evidence and a proper basis for computing plaintiff’s damages. 6. Evidence, § 128*—when copy of telegram is admissible. A copy of a telegram is admissible upon accounting for the destruction of the original telegram. 7. Evidence, § 114*—what is best evidence of contents of telegram. The original telegram filed with a telegraph company is the best evidence of its contents.